Citation Nr: 0711140	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to a disability rating in excess of 10 
percent for lumbar spondylosis involving right radiculopathy 
at S1 prior to October 2, 2001. 

3.  Entitlement to a disability rating in excess of 20 
percent for lumbar spondylosis involving right radiculopathy 
at S1 since October 2, 2001.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to March 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in August 
2001 and November 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In the August 2001 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
right radiculopathy at S1, effective March 12, 2000, under 
38 C.F.R. § 4.71, Diagnostic Code (DC) 5293.  In a November 
2005 rating decision, the RO granted service connection for 
lumbar spondylosis and assigned a noncompensable (zero 
percent) rating from March 12, 2000, and a 10 percent rating 
from October 2, 2001, under 38 U.S.C.A. § 4.71a, DC 5237.  

Since separate compensable ratings under DC 5293 and DC 5237 
constitute impermissible pyramiding, see 38 C.F.R. § 4.14 
(2006), the Board has recharacterized the disability on 
appeal as lumbar spondylosis involving right radiculopathy at 
S1.  The Board has also combined the separate 10 percent 
ratings assigned for right radiculopathy at S1 and lumbar 
spondylosis, for a combined 20 percent rating, effective 
October 2, 2001. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the issues on appeal.   

The veteran claims that his current cervical spine disorder 
was incurred in service.  A physical examination at the time 
he entered service made no reference to neck problems.  It is 
therefore presumed that the veteran was in sound condition at 
the time he entered service.  38 U.S.C.A. § 1111 (West Supp. 
2005); 38 C.F.R.             § 3.304(b) (2006).

This presumption may be rebutted, however, as the record 
suggests that a cervical spine disorder may have preexisted 
service.  Id.  The veteran's service medical records note 
that he was involved in a motor vehicle accident in 1981, 
approximately eight years prior to service, in which he lost 
consciousness for 30 minutes.  In May 1995, the veteran 
reported a history involving a hyper-extended neck injury in 
the past due to a motor vehicle accident, now with increasing 
posterior occipital and upper cervical muscular spasm.  

Since the veteran is a neurologist, his statement that he had 
a preexisting neck injury constitutes highly probative 
evidence that it preexisted service, which may possibly rebut 
the presumption of soundness.  

In light of these findings, the Board finds that the RO 
should attempt to obtain all available records of his 
treatment related to his pre-service motor vehicle accident.  
See 38 U.S.C.A. § 5103A(b) (West Supp. 2005); 38 C.F.R. § 
3.159(c)(1) (2006); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the duty to assist includes securing private and VA 
medical records to which a reference has been made.).  

Thereafter, the veteran should also be afforded a VA 
examination to determine whether his current cervical spine 
disorder preexisted service, and if so, whether this 
preexisting disorder permanently increased in severity during 
service.  If aggravation is shown, the examiner should also 
indicate whether such worsening constituted either the 
natural progression of the disorder, or whether such 
worsening constituted chronic aggravation due to service.  

Next, the Board finds that the veteran should be scheduled 
for an appropriate VA examination to determine the nature and 
severity of his service-connected disability involving lumbar 
spondylosis with right radiculopathy at S1, to include any 
orthopedic and neurological manifestations, so that the RO 
may evaluate this disability under appropriate rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A.     § 
5103A. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who treated 
him following his motor vehicle accident 
in 1981.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding records of this treatment.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be afforded a VA 
examination.  The veteran's claims file 
should be made available to the examiner 
for review.  

First, the examiner is asked to indicate 
if there is objective evidence of a 
cervical spine disorder at this time. 

Second, based on a review of the clams 
file, the examiner should indicate 
whether the veteran's cervical spine 
disorder (if any) clearly and 
unmistakably preexisted service.  If so, 
the examiner should indicate whether the 
evidence of record demonstrates that such 
disorder permanently increased in 
severity during service, and if so, 
whether such worsening constituted either 
the natural progression of the disorder, 
or whether such worsening constituted 
chronic aggravation due to service.  In 
responding to this question, the examiner 
should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  

If it is determined that the veteran's 
cervical spine disorder did not preexist 
service, the examiner should indicate 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the disorder is etiologically related to 
the veteran's military service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

Third, the VA examination should 
determine the nature and severity of his 
service-connected lumbar spondylosis with 
right radiculopathy at S1, including any 
orthopedic and neurological symptoms.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
objective symptomatology due to the 
veteran's service-connected low back 
disability, to include neurological 
pathology (if any).

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).

With respect to intervertebral disc 
syndrome, the examiner should note the 
total duration of any incapacitating 
episodes of that disability (if any).  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's back disability on his ability 
to work.  The rationale for all opinions 
expressed should also be provided.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In rating the 
veteran's lumbar spondylosis involving 
right radiculopathy at S1, the RO is 
reminded that the amended rating criteria 
can be applied only for periods from and 
after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 
38 U.S.C.A.            § 5110(g) (West 
Supp. 2005).

4.  If either benefit sought is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



